JUDGMENT

                                       Court of Appeals
                                  First District of Texas
                                        NO. 01-14-00696-CV

                                    REBECCA HAAS, Appellant

                                                 V.

                                      ELLIOTT CIN, Appellee

   Appeal from the 113th District Court of Harris County. (Tr. Ct. No. 2013-76341).

             After due consideration, the Court grants appellee Elliott Cin’s motion to dismiss
the appeal. Accordingly, the Court dismisses the appeal.

             The Court orders that this decision be certified below for observance.

Judgment rendered February 3, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Massengale, and
Lloyd.   y